Jenkins, P. J.
This ease is an application for discharge in a bail-trover proceeding. The court did not err in discharging the applicant upon his own recognizance, since there was evidence to authorize a finding to the effect: (1) that the applicant was at the time the application was made, and had since remained, in the legal custody of the sheriff (Everett v. Holcomb, 1 Ga. App. 794, 58 S. E. 287); (2) that he was unable to give the bond and security required by law; and (3) that the nonproduetion of the property sued for was a physical impossibility at the time of the issuance of the writ, which condition had continued to exist without subsequent fault or misconduct on the part of the applicant. Marsh v. Ben. H. Fletcher Co., 17 Ga. App. 735 (88 S. E. 416).

Judgment affirmed.


Stephens and Smith, JJ., concur.